Exhibit 5.1 Stradling Yocca Carlson & Rauth A PROFESSIONAL CORPORATION ATTORNEYS AT LAW , SUITE 1600 NEWPORT BEACH, CA92660-6422 TELEPHONE (949) 725-4000 FACSIMILE (949) 725-4100 August 5, 2010 Ceradyne, Inc. 3169 Red Hill Avenue Costa Mesa, California92626 Re: Registration Statement on Form S-8 for 2003 Stock Incentive Plan Ladies and Gentlemen: We have acted as counsel for Ceradyne, Inc., a Delaware corporation (the “Company”), in connection with the preparation of a Registration Statement on Form S-8 (the “Registration Statement”) which the Company intends to file with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the “Act”).The Registration Statement relates to an additional 750,000 shares of the Company’s Common Stock, $.01 par value (the “Shares”), which may be issued and sold by the Company upon the exercise of options granted and to be granted under the Ceradyne, Inc. 2003 Stock Incentive Plan, as amended and restated (the “Plan”). We have reviewed the corporate action of the Company in connection with this matter and have examined such documents, corporate records and other instruments as we have deemed necessary for the purpose of this opinion. Based upon the foregoing, it is our opinion that the Shares have been duly authorized and, upon issuance and delivery in accordance with the provisions of the Plan, will be duly and validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion with the Securities and Exchange Commission in connection with the filing of the Registration Statement. Very truly yours, STRADLING YOCCA CARLSON & RAUTH /s/Stradling Yocca Carlson & Rauth
